 



Exhibit 10.6
MASTER GRID NOTE

$100,000,000.00       Executed at Columbus, Ohio
July 19, 2007

ON DEMAND, for value received, BEF REIT, INC., an Ohio corporation (“Debtor”)
promises to pay to the order of NATIONAL CITY BANK, a national banking
association (“Bank”), having a banking office at 155 East Broad Street,
Columbus, Ohio, at any office of Bank,
ONE HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000.00)
(or, if less, the unpaid principal balance shown on the reverse side or any
allonge thereto or as recorded in Bank’s loan account records which may be
evidenced by computer print-out), in lawful money of the United States, with
interest on each advance hereunder payable on the date such advance is repaid
and on demand, and computed (on the basis of a 360-day year and the actual days
elapsed) at a per annum rate of interest as agreed to by Debtor and Bank at the
time of each request for an advance hereunder and fixed for the duration such
advance is outstanding, which rate of interest shall be confirmed in writing by
Bank to Debtor after the date such advance is made.
This note does not of itself constitute a commitment by Bank to make any advance
or advances to Debtor; this note merely represents an arrangement whereby, for
Debtor’s convenience, Debtor may obtain advances without giving Bank a separate
note each time. Bank may endorse on the reverse side (or any allonge thereto or
in Bank’s loan account records which may be evidenced by computer print-out) the
date and amount of each advance. Debtor agrees that each such endorsement or
notation shall be prima facie evidence that the advance indicated was made on
the date indicated.
There is no limit to the amount of such advances, EXCEPT that the maximum
principal balance outstanding at any one time hereunder shall not exceed the
face amount of $100,000,000.00, LESS the principal balance outstanding under
that certain $100,000,000.00 Master Grid Note dated of even date herewith made
by Debtor’s affiliate, BEF HOLDING CO., INC., a Delaware corporation, in favor
of Bank (the “BEF Holding Note”). Debtor acknowledges that the effect of the
foregoing sentence is to limit the aggregate principal balance outstanding under
this note and the BEF Holding Note to a combined maximum of $100,000,000.00. For
purposes of this paragraph, the “principal balance outstanding” under this note
shall include the sum of (a) the principal amount of all amounts advanced and
outstanding as loans under this note, (b) the principal amount of any requests
for advances submitted to Bank but not yet funded under this note, (c) the face
amount of any standby letters of credit issued by Bank and in effect under this
note, and (d) the face amount of any requests for standby letters of credit
submitted to Bank but not yet issued under this note. For purposes of this
paragraph, the “principal balance outstanding” under the BEF Holding Note shall
include the sum of (w) the principal amount of all amounts advanced and
outstanding as loans under the BEF Holding Note, (x) the principal amount of any
requests for advances submitted to Bank but not yet funded under the BEF Holding
Note, (y) the face amount of any standby letters of credit issued by Bank and in
effect under the BEF Holding Note, and (z) the face amount of any requests for
standby letters of credit submitted to Bank but not yet issued under the BEF
Holding Note.
This note constitutes a replacement and substitution for that Master Grid Note
in the face amount of $70,000,000.00 and dated November 3, 2004 (the “Previous
Note”), which Previous

-1-



--------------------------------------------------------------------------------



 



Note was executed by Debtor in favor of Bank. On the date this note is executed,
any outstanding balance under the Previous Note shall be transferred to and
evidenced by this note and said Previous Note shall be considered refinanced by
this note.
No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this note.
If any provision of this note shall be declared illegal or unenforceable, such
provision shall be deemed cancelled to the same extent as though it never had
appeared herein, but the remaining provisions shall not be affected thereby.
Debtor hereby authorizes any attorney at law to appear at any time in any State
or Federal court of record in the United States of America, to waive the
issuance and service of process, to confess judgment against Debtor in favor of
the holder of this note for the amount then appearing due, together with
interest and costs of suit, and thereupon to release all errors and waive all
rights of appeal and stays of execution. Should any judgment be vacated for any
reason this warrant of attorney nevertheless may be used for obtaining
additional judgments.
This note shall be governed by Ohio law.
WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

     
3776 South High Street
  BEF REIT, INC.,
Columbus, Ohio 43207
  an Ohio corporation
(614) 491-2225
   

         
 
  By:   /s/ Tod P. Spornhauer 
 
       
 
  Print:   Tod P. Spornhauer 
 
       
 
  Its:   Senior Vice President of Finance 
 
       

-2-